Fourth Court of Appeals
                                  San Antonio, Texas
                                             July 28, 2017

                                      No. 04-16-00818-CV

 IN THE INTEREST OF K.M.T., D.S.T., JR., I.H.R., L.M.R., AND B.J.R., CHILDREN,

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 15-0112-CV
                           Honorable William Old, Judge Presiding


                                         ORDER

Sitting:      Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Irene Rios, Justice

       The Panel has considered the appellant’s motion for rehearing, and the motion is DENIED.




                                                       _________________________________
                                                       Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2017.


                                                       ___________________________________
                                                       Luz Estrada
                                                       Chief Deputy Clerk